   Case: 1:20-cv-01036 Document #: 122 Filed: 10/12/20 Page 1 of 2 PageID #:2835




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

      General Tools & Instruments, LLC,

              Plaintiff,                                     Case No.: 1:20-cv-01036

      v.                                                     Judge Jorge L. Alonso

      THE PARTNERSHIPS AND                                   Magistrate Judge Susan E. Cox
      UNINCORPORATED ASSOCIATIONS
      IDENTIFIED ON SCHEDULE “A”,

              Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on September 23, 2020 [112] in

favor of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs

acknowledge payment of an agreed upon damages amount, costs, and interest and desires to release

this judgment and hereby fully and completely satisfy the same as to the following Defendants:

              NO.                                  DEFENDANT
              217                                   northpolelabs


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-01036 Document #: 122 Filed: 10/12/20 Page 2 of 2 PageID #:2836



  DATE D: October 9, 2020                       Respectfully submitted,




                                                Yanling Jiang (Bar No. 6309336)
                                                JiangIP LLC
                                                111 West Jackson Blvd., Suite 1700
                                                Chicago, Illinois 60604
                                                Telephone: 312-675-6297
                                                Email: yanling@jiangip.com

                                                ATTORNEY FOR PLAINTIFF




   Subscribed and sworn before me by Yanling Jiang, on this 9th of October, 2020.

  Given under by hand and notarial seal.




                                                Notary Public
                   MICHAEL SEVERT
                     Official Seal
       1    Notary Public • State of Illinois
       , My Commis sion Expires Sep 11, 2023
                                                            :tl
                                                State of ---------

                                                County of
